Citation Nr: 1227094	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, denied the benefit sought on appeal. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record. 

In August 2011, the Board remanded this claim to the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  All requested development has been completed and the claim is once again before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is probative (i.e., competent and credible) medical and other evidence of record indicating the Veteran's acquired psychiatric disorder, i.e., an anxiety disorder with features of PTSD and claustrophobia, is as likely as not attributable to traumatic events during his military service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's anxiety disorder with features of PTSD and claustrophobia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

The Veteran contends that he has a psychiatric condition that resulted from multiple traumatic experiences during his active service.  Specifically, he states that while stationed in Germany, he was shot at by two East German soldiers near the border between East Germany and West Germany.  He has additionally contended that he was required to act as a war casualty for training purposes.  During the training, he was placed in a straight jacket against his will, strapped to a litter, and then strapped to the side of a helicopter and transported to a field hospital.  He states that this experience terrified him and that he was hysterical when they tried to remove the straight jacket.  He alleged that he had to be sedated and then placed under observation as a result of this incident.  Finally, he alleged that he fell asleep while driving a jeep and that he drove off of the road.  Later, the driver of another jeep passed by and made a derogatory comment about the Veteran and then left him there.  



Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, there is no disputing the Veteran suffers from an acquired psychiatric disorder, including depression and anxiety.  He was initially diagnosed with these disorders in July 2007, as noted in a VA treatment record.  The Veteran's VA treatment records, dating from July 2007 to July 2011, show his continuous treatment for these psychiatric disorders.  Additionally, the December 2011 VA compensation examination confirmed the diagnoses of depression and anxiety with features of PTSD and claustrophobia.  The Board also recognizes that during Veteran's September 2008 primary care follow-up visit, the VA physician noted that the Veteran complained of new symptoms, possibly due to PTSD.  However, the December 2011 VA examiner did not provide a diagnosis of separate diagnosis of PTSD in accordance with the DSM-IV.  Consequently, the only psychiatric disorders currently diagnosed are depression and anxiety with features of PTSD and claustrophobia.



Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records are silent as to any diagnoses, complaint of, or treatment for any psychiatric disorder.  His separation examination, dated in May 1958, provides no indication that the Veteran had suffered from any psychiatric condition during service.  However, on separation from service he reported that he was involved in an auto accident in Germany in March 1957.  Review of the claims folder shows that the Veteran was reportedly treated from injuries associated with this accident at the Bindlach Infirmary in Germany from March 23 to April 4, 1957. On remand, the Board instructed the RO/ AMC to attempt to obtain these records.  Unfortunately, a November 2011 letter from the State of Maryland Military Department Archives failed to provide any additional service treatment records.  Additional requests for service treatment records also revealed that the Veteran's records were fire related and, therefore, are unavailable.  

Missing service treatment records, however, while indeed unfortunate, do not obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting a correlation between the current disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing STRs do not lower the threshold for an allowance of a claim.  There is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  Fortunately, in this case, the medical evidence of record contains this required supporting medical nexus evidence.  

The Veteran was scheduled for a VA compensation examination in December 2011, also as a consequence of the Board's prior August 2011 remand.  The VA examiner stated he was able to differentiate between the symptoms associated with the Veteran's diagnosed depression and anxiety.  See Mittleider v. West, 11 Vet. App. 181 (1998) (Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).  The examiner stated the Veteran's depression began secondary to his son dying in 1980 and his wife dying in 1991, as well as poor financial status.  The examiner further stated that the anxiety symptoms are secondary to the Veteran's military service, including the events described above.  Consequently, the examiner stated that it is more likely than not that the Veteran's anxiety, with features of PTSD and claustrophobia, was caused by or the result of his military service.  On the other hand, the examiner stated the Veteran's depression was not caused by or the result of his military service.   

Additionally, the Veteran's VA treatment records document his history of and treatment for this disorder.  The Board also observes that the Veteran has alleged a continuity of symptomatology since service.  Specifically, the Veteran testified during his May 2011 hearing that he had been receiving VA treatment since 1995 for his psychiatric disorder.  The Veteran also testified that he suffered from panic attacks in the military and they have continued to this day.  He also has nightmares.  The Board finds that the Veteran's testimony is competent evidence of the type of symptoms suggestive of anxiety, beginning during the Veteran's military service and on an ongoing basis since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  His lay hearing testimony also is credible since his continuous complaints referable to his anxiety are documented in the claims file.  Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's anxiety is the result of his military service and to warrant the granting of service connection for an anxiety disorder with features of PTSD and claustrophobia.  

38 C.F.R. § 3.102.  See also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.


ORDER

The claim of entitlement to service connection for an anxiety disorder with features of PTSD and claustrophobia is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


